Citation Nr: 0842821	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-00 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical 
spondylosis.  

2.  Entitlement to service connection for a disorder 
manifested by dizziness, claimed as secondary to otitis 
media.  

3.  Entitlement to an increased rating for cephalalgia, rated 
10 percent before and 30 percent disabling since September 
10, 2003.  

4.  Entitlement to an increased rating for residuals of a 
compression fracture of the first lumbar vertebra (L1), 
currently rated 10 percent disabling.  

5.  Entitlement to an increased rating for residuals of a 
fracture of the right great toe, rated noncompensably 
disabling before and 10 percent disabling since September 10, 
2003.  

6.  Entitlement to a compensable rating for nonsuppurative 
otitis media with hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from May 1953 to April 1964 
and from February 1965 to March 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of January and June 2004 and 
April 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida that denied 
the benefits sought on appeal.  

During this appeal, an April 2005 rating decision granted 
service connection for tinnitus which was assigned an initial 
10 percent disability rating, and also granted service 
connection for a scar of the forehead, as a residual of a 
laceration, which was assigned an initial noncompensable 
disability rating, all effective September 16, 2004.  As 
there is no jurisdiction conferring Notice of Disagreement 
(NOD) as to the downstream elements of effective dates or 
compensation levels, no such issues are now in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  

A December 2007 rating decision granted an increase from 10 
percent to 30 percent for "cephalgia (possible trauma)" and 
granted a 10 percent rating for residuals of a fracture of 
the right great toe, both effective September 10, 2003.  
These grants of higher ratings do not represent a total grant 
of the benefit sought, i. e., a maximum schedular rating.  So 
those issues are still before the Board.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993).  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran testified at a hearing before the BVA 
that he did not receive notice to report for the VA 
examination scheduled for him in February 2008.  In addition, 
given the veteran's testimony at his BVA hearing and the 
medical records submitted following that hearing, the Board 
is of the opinion that further development, as indicated 
below, is necessary prior to final appellate review.
Cervical spondylosis

At the July 2005 RO hearing the veteran testified that his 
headaches caused pain all the way down his neck.  Transcript 
at 10.  He had received treatment at the military base at 
MacDill.  Transcript at 11.  His cervical spine problems 
began with his inservice vehicular accident and had continued 
since then.  Transcript at 12.  He had not had any 
postservice cervical spine injury, although he had received 
Workman's Compensation for a shoulder disability.  He had 
sought VA treatment for his neck sometime in the mid-1970s 
and 1980s in Tampa, Florida.  Transcript at 13 and 15.  
However, he also stated that his neck, i.e., the cervical 
spine, did not start bothering him until probably in the 
1990s.  Transcript at 15.  

At the April 2008 BVA hearing the veteran testified that he 
was in a vehicular accident during service and during his 
hospitalization thereafter a brace was applied not only to 
his back but also to his neck.  Transcript at 11 and 12.  He 
had had continuous neck pain since that injury.  Transcript 
at 14.  The service representative indicated that the same 
injury during service that caused the veteran's fracture of 
L1 and cephalgia could also be the cause of his current 
cervical spondylosis and that additional evidence addressing 
this matter would be submitted at a later time.  Transcript 
at 16 and 17.  The service representative further noted that 
the service treatment records reflected that after the 1962 
vehicular accident the veteran was ordered to have massages 
of the cervical area two or three times daily.  Transcript at 
31.  

The veteran testified that during service he was involved in 
two vehicular accidents while stationed at Fort Eustis, 
Virginia.  In the first accident, he sustained his L1 
fracture.  Transcript at 32.  The service representative 
indicated that VA was attributing the veteran's cervical 
spine fracture to a Workman's Compensation related injury in 
which the veteran injured his right shoulder but that at that 
time the veteran had no complaints about his neck.  Attention 
was drawn to a 2007 VA examination when X-rays revealed 
osteoarthritic changes from C5 through C7 and an opinion was 
rendered that this was not related to military service.  
Transcript at 34.  The veteran testified that when he was 
treated by a physician, Dr. Miller, for this Workman's 
Compensation related injury a physician had detected 
deterioration of the cervical vertebrae and the physician had 
wanted to know if the veteran had ever been in a vehicular 
accident and, after the veteran responded in the positive, 
that physician had said that the prior vehicular accident 
(during service) was probably the cause of four deteriorating 
cervical discs.  The service representative also indicated 
that there was an old cervical vertebra fracture.  Transcript 
at 34.  

Dizziness

At the July 2005 RO hearing the veteran testified that he had 
vertigo which had caused him to fall.  He first started 
having dizziness four or five years ago.  Transcript at 18.  
His dizziness had been diagnosed as benign paroxysmal 
positional vertigo.  He also took medication for his blood 
pressure.  Transcript at 21.  

At the April 2008 BVA hearing the veteran and his wife 
testified that he had first had dizziness about 10 to 15 
years ago.  Transcript at 29 and 30.  Physicians called it 
vertigo and had told him that it was due to an inner ear 
problem.  Transcript at 30.  The service representative noted 
that the veteran's service treatment records reflected 
complaints of dizziness, although on physician in 1970 had 
attributed it to nervousness.  The veteran indicated that he 
would obtain a medical nexus opinion linking his vertigo to 
an inner ear problem.  Transcript at 30.  

Cephalalgia

As to cephalgia, at the July 2005 RO hearing the veteran 
testified that he had not been diagnosed as having any type 
of mental condition or dementia.  Transcript at 9.  He took 
Darvocet for his headaches and also took Midrin.  The 
headaches caused pain all the way down his neck.  Transcript 
at 10.  The veteran further testified that he also received 
treatment at the military base at MacDill.  Transcript at 11.  

At the April 2008 BVA hearing the veteran testified that he 
had incapacitating headaches on an almost daily basis.  
Transcript at 5 and 6.  

First Lumbar Vertebra (L1) Compression Fracture Residuals

At the July 2005 RO hearing the veteran reported taking 
Darvocet for his low back pain and constantly wore a low back 
brace.  He received treatment with a TENS unit by a therapist 
but had not been given a TENS unit for application at home.  
Transcript at 3.  He had last had epidural injections in his 
low back about three or four years ago.  His low back pain 
radiated down the back of his legs.  He estimated his low 
back pain to be 9 on a scale of 10, and even 10 during the 
flare-ups that he had two or three times weekly.  Transcript 
at 4.  He had last had an incapacitating episode, requiring 
physician instructed bed rest, seven or eight months ago.  
Transcript at 4 and 5.  In the past 12 months had had not had 
an incapacitating episode that lasted a week but had had 
episodes that lasted from three to five days.  Transcript at 
5.  The veteran testified that he received therapy at 
Lifespan three times weekly.  Transcript at 6.  

At the April 2008 BVA hearing the veteran testified that his 
low back pain was more severe on flexion and he now used a 
back brace.  Transcript at 8 and 9.  His service 
representative requested a more up-to-date VA rating 
examination of this disability.  Transcript at 9.  
Particularly because he had pain and numbness that radiated 
into his lower extremities.  Transcript at 10.  It was also 
indicated, from the testimony of the veteran and his wife, 
that he had foot drop (without identifying which foot).  
Transcript at 20 thru 22.  

Right Great Toe Fracture Residuals

At the July 2005 RO hearing the veteran testified that the 
toenail had been removed but had grown back with an 
infection.  The top part of that toe was almost dead and had 
no feeling.  He took Flexeril for arthritis in the toe and he 
limped because of that toe.  Transcript at 15 and 16.  

At the April 2008 BVA hearing the veteran testified that as 
to his right great toe, there was a fungal infection and that 
removal of the toenail of that toe had been considered but a 
physician had recommended against having it removed.  
Transcript at 24.  Also, a physician had recommended that he 
not have his bunions surgically removed.  Transcript at 25.  

Nonsuppurative Otitis Media with Hearing Loss

At the July 2005 RO hearing the veteran testified, as to 
otitis media, that he had vertigo which had caused him to 
fall.  His ears would become plugged with waxy built-up and 
was last treated for this six months earlier at the Farrior 
Ear Clinic.  Transcript at 7.  He had a patch covering a 
perforated tympanic membrane and, after dislocating the 
patch, had had new patches applied, causing residual 
scarring.  He had ear pain and applied eardrops.  Transcript 
at 8.  As to hearing loss, he had to turn the volume up on 
his TV and had been told that he would probably need a 
hearing aid.  Transcript at 9. 

At the April 2008 BVA hearing the veteran testified that with 
respect to his hearing loss, he now tended to read people's 
lips during a conversation.  Transcript at 27.  The service 
representative requested up-to-date audiometric testing of 
the veteran's hearing loss.  Transcript at 29.  

Also, at the April 2008 BVA hearing the veteran testified 
that he had notified VA officials that he had not received 
notice to attend a VA examination (or examinations) scheduled 
in February 2008 and the examination (or examinations) had 
not been rescheduled.  Transcript at 14 and 15.  It was 
observed that it was possible that the examination (or 
examinations) were in the process of being rescheduled.  
Transcript at 16.  

The additional and recently received VA outpatient treatments 
records suggest that the veteran may have Meniere's disease.  
Also, after VA audiometric testing the veteran chose to use 
hearing aids.  VA X-rays of his feet revealed a bilateral 
hallux valgus deformity with osteoarthritic changes at the 
1st metatarsophalangeal joints, greater in the right than the 
left, but no acute fractures.  Testing of the range of motion 
of the lumbar spine found flexion was to 55 degrees and 
extension was to 20 degrees.  It was also noted that he had a 
possible worsening of headaches from use of narcotics for 
service-connected low back pain.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  Ask the veteran to clarify the places 
and inclusive dates of VA treatment at 
which he testified he received treatment 
for his cervical spine in Tampa, Florida 
beginning sometime in the mid-1970s or 
1980s.  Transcript at 13 and 15 of the RO 
hearing.  The RO should then obtain all 
such records which are not already on 
file and associate them with the record 
on appeal.  

2.  Ask the veteran to clarify whether 
all private clinical records concerning 
his claimed disabilities are now on file.  
With respect to any such records that are 
not on file, request that he complete and 
return the appropriate releases (VA Form 
21-4142s) for the medical records of each 
private care provider since active 
service.  Also indicate that he can 
submit this evidence himself, if he 
prefers.  This should include, but is not 
limited to, requesting that the veteran 
submit copies of all records in his 
possession that he has not previously 
submitted. In addition, the RO/AMC should 
specifically attempt to obtain all 
records from: a) Dr. Basra, b) Dr. Chan, 
c) Dr. Miller, d) The Farrior Ear Clinic, 
and e) Lifespan.  If any request for 
private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. 
§ 5103A(b)(2); 38 C.F.R. § 3.159(e).   

3.  The veteran should be requested to 
provide as much identifying information 
as possible concerning any Workman's 
Compensation claims he has filed since 
his discharge from active service in 
March 1974, to include the claim filed 
for a job-related right shoulder injury.  
This should include the claim number or 
other identifying information as to that 
claim as well as all clinical sources 
involved in treatment or evaluation 
relevant to either such injury or such 
claim.  The RO/AMC should then obtain any 
Workman's Compensation decision and all 
associated records.  

4.  Afford the veteran an appropriate VA 
medical examination to assess the nature, 
time of onset, and etiology of any 
current cervical spondylosis and a 
disorder manifested by dizziness that he 
now has.  Specific attention of the 
examiner is drawn to and the examiner is 
asked to comment upon the significance 
of: 

a) The May 2003 report of Dr. 
Barsa that Dr. Chan felt that 
the veteran's current cervical 
radiculopathy did not appear to 
be related to an industrial 
accident.  

b) The February 2003 brain scan 
which revealed findings 
consistent with an old infarct 
in the left posterior parietal 
white matter and consistent 
with white matter ischemic 
disease.  

c) The February 2003 report of 
Dr. Farrior that the veteran 
had benign paroxysmal 
positional vertigo and 
orthostatic hypertension.  

d) The veteran's testimony that 
he first noticed episodes of 
dizziness about four or five 
years ago.  

e) The veteran's otitis media 
and whether, as contended, it 
has caused or aggravated an 
inner ear problem and, thus, 
causing his dizziness.  

f) The recent diagnosis of 
Meniere's disease at the time 
of June 2008 VA outpatient 
treatment.  
 
The examiner should express an opinion as 
to the nature, time of onset, and 
etiology of the veteran's cervical 
spondylosis and any disorder manifested 
by dizziness.  Specifically, the examiner 
should render an opinion as to whether 
it is at least as likely as not that 
either of the two disorders is of service 
origin (to include whether the vehicular 
injury during service that caused his now 
service-connected low back disability 
also caused the claimed pathology of the 
cervical spine) or whether it is at least 
as likely as not that any cervical 
spondylosis or disorder manifested by 
dizziness manifested within one year of 
service discharge in March 1974.  

The etiology of any disorder manifested 
by dizziness should be discussed to 
include whether any such disorder is due 
to orthostatic hypertension, pathology of 
the brain or inner ear disease, and 
whether any such disorder, if it causes 
dizziness is of service origin.  
 
Also, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the claimed dizziness 
is otherwise proximately due to or the 
result of his already service-connected 
otitis media.  (Note: this latter 
question includes indicating whether it 
is at least as likely as not that the 
service-connected otitis media has 
aggravated a disorder manifested by 
dizziness (and, if so, to what extent 
above and beyond the level of impairment 
existing prior to the aggravation.)  

The examiner is asked to consider that 
the term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

5.  Afford the veteran an appropriate VA 
examination to assess the severity and 
manifestations of his service-connected 
cephalgia.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.
 
6.  Afford the veteran for an appropriate 
VA examination to assess the severity of 
his service-connected disorder of the 
lumbar spine.  All necessary testing 
should be done, to include specifically 
range of motion studies, with motion 
measured to the nearest five (5) degrees 
in all ranges of motion.  The examiner 
should also comment on whether the 
veteran has ankylosis, favorable or 
unfavorable, of any segment of the spine 
or the entire spine.  The examiner should 
determine whether there is weakened 
movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  
The examiner should express an opinion as 
to whether pain significantly limits 
functional ability during flare-ups or 
when the low back is used repeatedly over 
a period of time.  This determination 
also should be portrayed, if feasible, in 
terms of the degree of additional range 
of motion loss due to pain on use during 
flare-ups.  The examiner should determine 
whether there is muscle spasm, guarding, 
or localized tenderness that does or does 
not result in an abnormal gait or 
abnormal spinal contour, e.g., scoliosis, 
reversed lordosis, or abnormal kyphosis; 
or whether there are residuals of a 
vertebral fracture with loss of 50 
percent or more of vertebral body height.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

7.  Afford the veteran for a VA neurology 
examination to assess the severity of his 
service-connected lumbar spine 
disability.  The examiner is requested to 
specify what neurological symptomatology, 
if any, is associated with the service 
connected lumbar spine disability, and 
whether the veteran has any 
intervertebral disc disease that is 
associated with his service connected 
disability.  

If so, the examiner should state whether 
the veteran experiences recurring 
attacks, and the degree of intermittent 
relief he experiences between those 
attacks, if any.  The examiner should 
also be asked if there is evidence that 
the veteran has sciatic neuropathy with 
characteristic pain.  If so, the examiner 
should state whether the sciatic 
neuropathy results in demonstrable muscle 
spasm, absent ankle jerk, or any other 
positive neurological finding.  This 
should include a finding of whether the 
veteran now has, as contended, foot drop 
of either or both feet, due to sciatic 
neuropathy.  

The examiner should further state whether 
any intervertebral disc disease that may 
be present results in incapacitating 
episodes, and the total duration of any 
of those episodes.  All other 
neurological manifestations of the 
service-connected intervertebral disc 
disease, to include any effect upon 
peripheral nerves of the lower 
extremities other than the sciatic nerve, 
should be recorded, to include recording 
the impact upon function and the degree 
of severity of such neurological 
impairment, if any.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

7.  Afford the veteran an appropriate VA 
examination to assess the severity of his 
service-connected residuals of a fracture 
of the right great toe.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
offer comments and an opinion, as to 
whether the disability of the right great 
toe is productive of such disability as 
to equate with amputation of that toe 
with involvement of the metatarsal head.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.
 
8.  Afford the veteran an appropriate VA 
examination to assess the severity of his 
service-connected otitis media and also 
afford the veteran appropriate VA 
audiometric testing for rating the 
service-connected bilateral hearing loss.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1, copies 
of all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

